                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 PRUDENCE F. MAXON,
 on behalf of herself and all others similarly situated,

                              Plaintiff,                          OPINION and ORDER
        v.
                                                                          18-cv-254-jdp
 SENTRY LIFE INSURANCE COMPANY,

                              Defendant.


       This is a proposed class action against defendant Sentry Life Insurance Company about

the way it sets premiums for its universal life insurance policies, which combine an investment

vehicle with a life insurance policy. Plaintiff Prudence Maxon owns a Sentry universal life

policy. Under the terms of Maxon’s policy, Sentry sets the monthly premiums “based on”

certain factors that relate to a “Mortality Charge.” Maxon contends that the expressly stated

Mortality Charge factors should be the exclusive factors in setting the monthly premiums.

Sentry contends that the Mortality Charge factors are only illustrative, and that it can consider

other factors in setting the premiums, including its own profitability.

       Several motions are before the court, but the main one is Sentry’s motion for judgment

on the pleadings, Dkt. 92, which the court will grant. Maxon’s argument is foreclosed by Norem

v. Lincoln Ben. Life Co., 737 F.3d 1145 (7th Cir. 2013), and Mai Nhia Thao v. Midland Nat. Life

Ins. Co., 549 F. App’x 534 (7th Cir. 2013). In those cases, the court of appeals interpreted

similar universal life policy language to mean that the mortality-related factors need not be the

exclusive determinants of the premiums. The court is not persuaded by Maxon’s argument that

the Sentry policy language is materially different from that in Norem or Thao, or that Sentry’s

alleged rate-setting conduct would warrant a different outcome.
       As for the other motions, the court will grant Maxon’s motion for leave to file a sur-

reply on the motion for judgment on the pleadings. Dkt. 115. Because the court is deciding

the case on the merits, the court will deny as moot Maxon’s motion for class certification,

Dkt. 73, and Sentry’s motion for a sur-reply on that motion, Dkt. 124. The court will also deny

Maxon’s motion for oral argument on the pending motions. Dkt. 126. The parties have

adequately explained their positions in the briefs, and oral argument would add unnecessary

expense and effort.



                                 ALLEGATIONS OF FACT

       The court draws the facts from the Maxon’s complaint, Dkt. 1, and accepts them as

true for purposes of the motion for judgment on the pleadings. Finch v. Peterson, 622 F.3d 725,

728 (7th Cir. 2010).

       Maxon purchased a “Flexible Premium Adjustable Life Insurance” policy from Sentry

in 1988. Maxon is both the owner of the policy and the insured. (Maxon’s policy is attached

as Exhibit A to the complaint. Dkt. 1-1.) Unlike a standard term life insurance policy, a

universal life insurance policy includes both an investment component that provides a cash

value and an insurance component that provides a death benefit. Sentry held the cash value of

Maxon’s policy in an account that earned interest, and the balance in the account could be

borrowed, invested, withdrawn as cash, or used to increase the death benefit. Sentry also drew

the premiums for the insurance component from the cash value account. The premiums for the

insurance component are called the “monthly deduction” in the policy.

       Per the terms of the policy, the monthly deduction includes (1) a “Cost of Insurance”

charge, and (2) a five-dollar administrative fee. The Cost of Insurance charge is calculated by


                                              2
multiplying a “Mortality Charge” by the policy’s net amount at risk (the amount by which the

policy’s death benefit exceeds its cash value).

       The heart of the dispute concerns the Mortality Charge. The Mortality Charge is

defined in the policy as being “based on” two components, “Mortality Rates,” and “Mortality

Class Factors.” The policy refers to Sentry using the pronouns “we” and “our,” and the insured

is referred to as “the insured,” or using “you” and “your.” The pertinent definitions provide:

               Mortality Charge – The monthly mortality charge is based on
               our current Mortality Rates and the Mortality Class Factors for
               your policy. (These two parts to the mortality charge are described
               below). A detailed statement of the formulas used to calculate the
               monthly mortality charge has been filed with the Insurance
               Department of the State where this policy is delivered.

                      1) Mortality Rates – The current mortality rates for the
                      policy are based on the insured’s attained age, sex, and
                      mortality class. We will determine the current mortality
                      rates based on our expectations as to future mortality
                      experience. Any change in mortality rates will apply to all
                      insureds of the same mortality class. In no case will
                      mortality rates for an insured in a standard mortality class
                      ever be greater than those shown in the Table of
                      Guaranteed Maximum Mortality Rates in this policy.
                      Such guaranteed rates are based on the 1958
                      Commissioners Standard Ordinary Mortality Table, Age
                      Last Birthday. The guaranteed rates for insureds classified
                      as substandard are based on percentage multiples of the
                      1958 Commissioners Standard Ordinary Mortality Table,
                      Age Last Birthday.

                      2) Mortality Class Factors – The mortality class(es) shown
                      on the Policy Specifications Page, and on any Policy
                      Amendments, are the result of our underwriting your
                      insurability. The Factors shown with each mortality class
                      are used to determine the mortality charge.

Dkt. 1-1, at 15 (emphasis in original).

       Under the terms of the policy, Sentry sets the amount of the monthly deduction, subject

to a cap established by the Guaranteed Maximum Mortality Rates. The maximum rates are set

                                                  3
out in tables attached to the policy. Dkt. 1-1, at 21–22. Maxon does not allege that her monthly

deduction ever exceeded the guaranteed maximum.

          The core issue concerns the use of the term “based on” in the policy. The Mortality

Charge is “based on” the Mortality Rate and Mortality Class Factors. And the Mortality Rate

is “based on the insured’s attained age, sex, and mortality class,” and Sentry will determine the

mortality rate “based on our expectations as to future mortality experience.” In practice, Sentry

also used other factors to calculate the mortality rate, including expense experience, persistency,

taxes, profit assumptions, investment earnings, capital and reserve requirements, and “other

unspecified factors.” Dkt. 1, ¶ 33. Sentry did not disclose to Maxon that it was using factors

other than those expressly cited in the policy to determine the monthly mortality rate.

          Since Maxon purchased the policy, mortality expectations have generally improved

because of increased life expectancy. But Sentry has not lowered its mortality rates for Maxon’s

policy.

          The court has jurisdiction over Maxon’s claim on the basis of diversity, and it would

have diversity over the class action under 28 U.S.C. § 1332(d), because the amount in

controversy exceeds $5,000,000.



                                            ANALYSIS

          The fundamental issue in this case is a question of contract interpretation. Both sides

agree that Maxon’s policy is a valid and enforceable contract, but they disagree on the meaning

of its terms. Neither side contends that the contract is ambiguous. Sentry contends that its

interpretation of the contract is correct and decisive, so it moves for judgment on the pleadings

under Rule 12(c).


                                                 4
       Rule 12(c) allows a party to move for judgment after the pleadings are closed. The

standards are the same as for motions to dismiss for failure to state a claim under Rule 12(b)(6),

but the court considers all the pleadings, not just the complaint. N. Ind. Gun & Outdoor Shows,

Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998). Judgment on the pleadings is

appropriate if the complaint fails to state a plausible claim for relief. BBL, Inc. v. City of Angola,

809 F.3d 317, 325 (7th Cir. 2015). The interpretation of an unambiguous contract is a

question of law, so when a case turns on a question of contract interpretation, it is amendable

to resolution by a motion for judgment on the pleadings. Asta, L.L.C. v. Telezygology, Inc., 629

F. Supp. 2d 837, 842 (N.D. Ill. 2009) (citing Rickher v. Home Depot, Inc., 535 F.3d 661, 664

(7th Cir. 2008).

A. Breach of contract claims

       The court begins with Maxon’s breach of contract claims, which are enumerated as

counts I, II and III in her complaint.

       As a preliminary matter, the parties dispute whether the policy should be construed

under the Wisconsin law or Florida law. But at least for purposes of Sentry’s motion for

judgment on the pleadings, the parties agree that there is no material difference between the

law of the two states.1 So common rules of contract interpretation are sufficient for the

purposes of this opinion, and the court need not resolve the choice-of-law issue.

       For count I, Maxon contends that when the policy says that the monthly deduction is

“based on” certain pricing factors, that list of factors is exhaustive, not illustrative. In other




1
 Norem and Thao applied Illinois law and Wisconsin law, respectively, but the court of appeals
detected no material difference in the law of those two states. See Thao, 549 F. App’x at 537
n.2.


                                                  5
words, Maxon argues that Sentry is contractually obligated to base the monthly deduction

solely on the factors expressly cited in the policy. But the Court of Appeals for the Seventh

Circuit has already rejected this argument in cases involving similar policy provisions: Norem v.

Lincoln Ben. Life Co., 737 F.3d 1145 (7th Cir. 2013), and Mai Nhia Thao v. Midland Nat. Life

Ins. Co., 549 F. App’x 534 (7th Cir. 2013). Maxon cites many cases outside the Seventh Circuit

that have reached the opposite conclusion, particularly Yue v. Conseco Life Ins. Co., 282 F.R.D.

469 (C.D. Cal. 2012). Those extra-circuit cases are of no import. Thao is an unpublished order,

so it is a non-precedential decision that is not binding here. But Norem is a published opinion

that states the law of this circuit.2

       Maxon contends that her policy language is materially different from that in Norem and

Thao. But the differences in policy language defining the cost of the insurance component are

minor ones, as shown in the side-by-side comparison set out in Sentry’s reply brief. Dkt. 103,

at 4. Sentry’s policy uses the defined terms “Mortality Charges” and “Mortality Rates,” but

the definitions in the Sentry policy are substantively the same, or very nearly so, as those in

Norem and Thao.

       Maxon is correct that the Norem court drew some distinctions between the Norem policy

and that in Yue. Norem, 737 F.3d at 1134. For example, Norem’s cost of insurance provision of

did not cite “mortality experience” as the basis for cost of insurance. But these are fine points;

no fair reader of Norem could conclude that the court of appeals would reach a different




2
 Maxon has also provided a notice of supplemental authority, Dkt. 128, which attaches an
administrative decision of the Wisconsin Office of the Commissioner of Insurance, which
endorses Fleisher v. Phoenix Life Ins. Co., 18 F. Supp. 3d 456 (S.D.N.Y. 2014), a district court
decision contrary to Norem. But the decision of the Office of the Commissioner of Insurance
was later vacated and it is not binding here.


                                                6
conclusion if it were interpreting Maxon’s policy. Norem’s conclusion is plainly stated and this

court must follow it: “absent a promise to use a specific formula when calculating a [cost of

insurance] rate, an insurer is not bound to consider only those factors listed in a [cost of

insurance] provision. Id. at 1155.

       For count II, Maxon contends that Sentry breached the policy by including in the cost

of insurance some of its administrative expenses, which should have been limited to the

five-dollar administrative fee expressly stated in the policy. But this claim, too, is foreclosed by

Norem. The policy in Norem included a separate “administrative expense charge,” and the

plaintiff argued that the insurer was “double-dipping” by incorporating administrative costs

into the cost of insurance rate. Norem, 737 F.3d at 1153. The court rejected this argument

because the policy did not define what expenses the administrative fee was intended to cover,

and the insurer was therefore free to include administrative expenses as part of its other

monthly charges. The same is true here: although the policy states that Maxon will be charged

an “administrative fee” each month, the policy does not define administrative costs or explain

what the administrative fee is meant to cover.

       For count III, Maxon contends that Sentry failed to lower its rates to account for

improved mortality expectations. But here again, Maxon fails to differentiate this case from

Norem. See id. at 1150 (“It is undisputed that Dr. Norem’s COI rates have remained

unchanged”). The Norem court noted that perhaps the plaintiff would have a claim if the insurer

charged rates that were “wholly divorced” from mortality. Id. at 1153 (quoting In Re Conseco

Life Ins. Co., 920 F. Supp. 2d 1050, 1062 (N.D. Cal. 2013)). But unless the rates were “utterly

unrelated” to mortality or the enumerated factors, the insurer’s failure to closely track

fluctuating mortality expectations did not constitute a breach of contract. Furthermore, like


                                                 7
Sentry, the insurer in Norem never assessed charges that exceeded its guaranteed rates. And

because the guaranteed rates were drawn from CSO mortality tables, which in turn were

approved by regulators for use in actuarial reserving, it was “difficult to characterize [the rate]

. . . as an inflated figure over and above what he identifies as ‘mortality experience.’” Id. at

1150.

B. Non-contract claims

        Maxon contends that even if the court grants judgment on her contract claims, it should

not grant judgment on count IV (conversion) and count V (declaratory and injunctive relief).

        Maxon is correct that her conversion claim has different elements than her breach of

contract claims.3 But to prove a conversion claim Maxon would have to show that Sentry took

money that belonged to Maxon without her consent. The only money that Sentry is alleged to

have wrongly taken is the premiums for the insurance component. So to prove conversion,

Maxon would have to show that she did not consent to Sentry taking these premiums, which

is just another way of saying that Sentry breached the terms of the policy. Maxon cannot

prevail on her conversion claim unless she can show a breach of the policy, and that showing

is foreclosed by Norem.

        Maxon’s request for declaratory and injunctive relief, is not a separate substantive claim,

but rather a request for a certain type for relief. Maxon says that even if she does not have a




3
  See H.A. Friend & Co. v. Prof’l Stationery, Inc., 2006 WI App 141, ¶ 11, 294 Wis. 2d 754, 720
N.W.2d 96 (“The elements of conversion are: (1) intentional control or taking of property
belonging to another, (2) without the owner’s consent, (3) resulting in serious interference with
the rights of the owner to possess the property.”); Furmanite America, Inc. v. T.D. Williamson,
Inc., 506 F. Supp. 2d 1134, 1143 (M.D. Fla. 2007) (“Under Florida law, conversion is an
intentional tort consisting of an unauthorized act which deprives another of his property,
permanently or for an indefinite time.”)


                                                8
claim for damages, she may still seek certification of an injunctive class under Rule 23(b)(2).

But she does not explain why she would be entitled to declaratory or injunctive relief if she

doesn’t state a claim under substantive law. The court sees no basis for granting injunctive

relief, so it will dismiss count V as well.

C. Leave to amend

       Maxon contends that even if the court adopts Sentry’s interpretation of the policy, she

could still prove a breach of the policy. Maxon’s theory is that even if Sentry can consider non-

enumerated factors in setting the premium, the listed mortality factors must play a “significant,

foundational role in determining the rate.” Dkt. 96, at 16 (quoting Thao, 549 F. App’x at 537).

Maxon says that discovery has revealed that the listed factors did not play a significant role in

calculating the mortality rate because, in order to meet its profit objectives, Sentry set the rate

much higher than it would have if it had considered the listed factors alone. So Maxon asks

the court give her an opportunity to show that Sentry breached the policy by using non-

enumerated factors as the primary component of its calculation of the premiums for the

insurance component. Maxon’s request is essentially a request for leave to amend her

complaint. Under Rule 15, leave to amend should be freely given when justice requires, but a

district court has broad discretion to deny leave when amendment would be futile. Hukic v.

Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009).

       The proposed new allegations would not change the court’s decision. The “foundational

role” discussed in Thao was merely the use of the enumerated factors to “differentiate one

insured from another and insure that similarly situated insureds will be treated alike in the

amounts they are charged for the cost of insurance.” Thao, 549 F. App’x at 537. In other words,

the enumerated factors were used to assign a particular rate to a particular policyholder, but


                                                9
the insurer was still free to set those rates according to the “goals of [the insurer’s] business as

a for-profit life insurance company.” Id. And so long as those rates remain below the guaranteed

rates based on the CSO Mortality Table, the rates remain tethered to the insurer’s expectations

as to future mortality expectations. Norem, 737 F.3d at 1150. Thus, even if Maxon amended

her complaint to allege that Sentry relied primarily on non-enumerated factors to set its rates,

Sentry still would not have violated the terms of its policy because it relied on the enumerated

factors to determine which rate applied to each individual policyholder.

       Because amendment would be futile, the court will not grant Maxon leave to amend her

complaint.



                                         CONCLUSION

       This case falls squarely within the Seventh Circuit’s holdings in Norem and Thao.

Because Norem forecloses Maxon’s essential theory of liability, the court will grant judgment

for Sentry.



                                             ORDER

       IT IS ORDERED that:

       1. Defendant Sentry Life Insurance Company’s motion for judgment on the pleadings,
          Dkt. 92, is GRANTED.

       2. Plaintiff Prudence Maxon’s motion for leave to file a sur-reply in opposition to
          Sentry’s motion for judgment on the pleadings, Dkt. 115, is GRANTED.

       3. Maxon’s motion for class certification, Dkt. 73, is DENIED as moot.

       4. Sentry’s motion for leave to file a sur-reply in opposition to Maxon’s motion for
          class certification, Dkt. 124, is DENIED as moot.

       5. Maxon’s motion for oral argument, Dkt. 126, is DENIED.


                                                10
6. The clerk of court is directed to enter judgment for defendant and close the case.

Entered September 19, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                      11
